
 
EXHIBIT 10.3
INDEMNITY AGREEMENT


THIS AGREEMENT is made as of ____________, 2006 by and between Schnitzer Steel
Industries, Inc., an Oregon corporation (Company), and _______________
(Indemnitee), a director or officer of the Company.


RECITALS


A.    It is essential to the Company to retain and attract as directors and
officers the most capable persons available.


B.    The increase in corporate litigation subjects directors and officers to
expensive litigation risks at the same time that the availability and coverage
of directors’ and officers’ liability insurance have been reduced.


C.    It is now and always has been the express policy of the Company to
indemnify its directors and officers so as to provide them with the maximum
possible protection permitted by law.


D.    The 2006 Restated Articles of Incorporation of the Company require
indemnification of the directors and officers of the Company to the fullest
extent permitted by law. The Oregon Business Corporation Act (the “Act”)
expressly provides that the indemnification provisions set forth in the Act are
not exclusive, and thereby contemplates that contracts may be entered into
between the Company and members of the Board of Directors and officers with
respect to indemnification of directors and officers.


NOW, THEREFORE, the Company and Indemnitee agree as follows:


1.    Services to the Company; Cooperation. Indemnitee will serve or continue to
serve as a director or officer of the Company for so long as Indemnitee is duly
elected or appointed or until Indemnitee tenders a resignation in writing or is
removed. Indemnitee agrees to cooperate with the Company in connection with any
investigation or inquiry undertaken at the direction of the Board of Directors
of the Company or any committee of the Board of Directors.


2.    Definitions. As used in this Agreement:


(a)    The term “Proceeding” shall include any threatened, pending or completed
action, suit or proceeding, arbitration, mediation or investigation, whether
brought in the right of the Company or otherwise and whether of a civil,
criminal, administrative or investigative nature, in which Indemnitee may be or
may have been involved as a party or otherwise, by reason of the fact that
Indemnitee is or was a director or officer of the Company or is or was serving
at the request of the Company as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
whether or not serving in such capacity at the time any liability or expense is
incurred for which indemnification or reimbursement can be provided under this
Agreement.
 
-1-

--------------------------------------------------------------------------------




(b)    The term “Expenses” includes, without limitation, expenses of
investigations, judicial or administrative proceedings or appeals, attorneys’
fees and disbursements and any expenses of establishing a right to
indemnification under Section 11 of this Agreement, but shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee.


(c)    References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Company”
shall include any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner reasonably believed to be in the best interest of an employee benefit
plan shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.


3.    Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is
a party to or threatened to be made a party to any Proceeding (other than a
Proceeding by or in the right of the Company to procure a judgment in its favor)
against all Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee in connection with the Proceeding, but
only if Indemnitee acted in good faith and in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and, in the case of a criminal proceeding, in addition, had no reasonable cause
to believe that Indemnitee’s conduct was unlawful.


4.    Indemnity in Proceedings by or in the Right of the Company. The Company
shall indemnify Indemnitee in accordance with the provisions of this Section 4
if Indemnitee is a party to or threatened to be made a party to any Proceeding
by or in the right of the Company to procure a judgment in its favor against all
Expenses actually and reasonably incurred by Indemnitee in connection with the
defense or settlement of the Proceeding, but only if Indemnitee acted in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company. No indemnification for Expenses
shall be made under this Section 4 in respect of any claim, issue or matter as
to which Indemnitee shall have been finally adjudged by a court to be liable to
the Company, unless and only to the extent that any court in which the
Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity.


5.    Indemnification of Expenses of Successful Party. Notwithstanding any other
provisions of this Agreement, to the extent that Indemnitee has been successful,
on the merits or otherwise, in defense of any Proceeding or in defense of any
claim, issue or matter therein, including the dismissal of an action without
prejudice, the Company shall indemnify Indemnitee against all Expenses incurred
in connection therewith.
 
-2-

--------------------------------------------------------------------------------




6.    Additional Indemnification.


(a)    The Company agrees, as set forth in this Section 6(a), to indemnify
Indemnitee to the fullest extent permitted by law, notwithstanding that such
indemnification may not be specifically authorized by the Company’s Restated
Articles of Incorporation, the Company’s Bylaws, the Act or the other provisions
of this Agreement. Accordingly, notwithstanding any limitation in Sections 3, 4
or 5, the Company shall indemnify Indemnitee to the fullest extent permitted by
law if Indemnitee is a party to or threatened to be made a party to any
Proceeding (including a Proceeding by or in the right of the Company to procure
a judgment in its favor) against all judgments, fines, amounts paid in
settlement and Expenses actually and reasonably incurred by Indemnitee in
connection with the Proceeding. No indemnity shall be made under this Section
6(a) on account of Indemnitee’s conduct which constitutes a breach of
Indemnitee’s duty of loyalty to the Company or its shareholders or is an act or
omission not in good faith or which involves intentional misconduct or a knowing
violation of the law.


(b)    For purposes of Section 6(a), the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:


(i)    to the fullest extent permitted by the provision of the Act that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the Act, and


(ii)    to the fullest extent authorized or permitted by any amendments to or
replacements of the Act adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.


(c)    The Company agrees to indemnify Indemnitee for Expenses if Indemnitee is
called, in connection with a Proceeding, as a non-party witness by reason of the
fact that Indemnitee is or was a director or officer of the Company.


7.    Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity in connection
with any claim made against Indemnitee:


(a)    for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount paid under any insurance policy or other indemnity
provision;


(b)    for any transaction from which Indemnitee derived an improper personal
benefit;


(c)    for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory or common law;
 
-3-

--------------------------------------------------------------------------------




(d)    if a court having jurisdiction in the matter shall finally determine that
such indemnification is not lawful under any applicable statute or public policy
(and, in this respect, both the Company and Indemnitee have been advised that
the Securities and Exchange Commission believes that indemnification for
liabilities arising under the federal securities laws is against public policy
and is, therefore, unenforceable and that claims for indemnification should be
submitted to appropriate courts for adjudication); or


(e)    in connection with any Proceeding (or part of any Proceeding) initiated
by Indemnitee, or any Proceeding by Indemnitee against the Company and its
directors, officers, employees or other indemnitees, unless (i) the Company is
expressly required by law to make the indemnification, (ii) the Proceeding was
authorized by the Board of Directors of the Company, (iii) the Company provides
the indemnification, in its sole discretion, pursuant to the powers vested in
the Company under applicable law, or (iv) Indemnitee initiated the Proceeding
pursuant to Section 11 of this Agreement and Indemnitee is successful in whole
or in part in the Proceeding.


8.    Advances of Expenses. The Company shall pay the expenses incurred by
Indemnitee in any Proceeding in advance at the written request of Indemnitee, if
Indemnitee:


(a)    furnishes the Company a written affirmation of the Indemnitee’s good
faith belief that Indemnitee is entitled to be indemnified by the Company under
this Agreement; and


(b)    furnishes the Company a written undertaking to repay the advance to the
extent that it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Company.
Advances shall be made without regard to Indemnitee’s ability to repay the
expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Advances made
under this Section 8 shall be paid by the Company to Indemnitee as soon as
practicable but in any event within thirty (30) business days after written
request by Indemnitee to the Company pursuant to this Section 8. The Company’s
obligation to advance expenses as provided in this Section 8 is conditioned on
Indemnitee’s actual cooperation with investigations and inquiries, as provided
in Section 1.


9.    Notification and Defense of Claim. Not later than thirty (30) days after
receipt by Indemnitee of notice of the commencement of any Proceeding,
Indemnitee will, if a claim in respect of the Proceeding is to be made against
the Company under this Agreement, notify the Company of the commencement of the
Proceeding. The omission to notify the Company will not relieve the Company from
any liability which it may have to Indemnitee otherwise than under this
Agreement. With respect to any Proceeding as to which Indemnitee notifies the
Company of the commencement:


(a)    The Company will be entitled to participate in the Proceeding at its own
expense.


(b)    Except as otherwise provided below, the Company may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense,
 
-4-

--------------------------------------------------------------------------------


 
assume the defense of the Proceeding, with legal counsel reasonably satisfactory
to the Indemnitee. Indemnitee shall have the right to use separate legal counsel
in the Proceeding, but the Company shall not be liable to Indemnitee under this
Agreement, including Section 8 above, for the fees and expenses of separate
legal counsel incurred after notice from the Company of its assumption of the
defense, unless (i) Indemnitee reasonably concludes that there may be a conflict
of interest between the Company and Indemnitee in the conduct of the defense of
the Proceeding or (ii) the Company does not use legal counsel to assume the
defense of such Proceeding. The Company shall not be entitled to assume the
defense of any Proceeding brought by or on behalf of the Company or as to which
Indemnitee shall have made the conclusion provided for in (i) above.


(c)    If two or more persons who may be entitled to indemnification from the
Company, including the Indemnitee, are parties to any Proceeding, the Company
may require Indemnitee to use the same legal counsel as the other parties.
Indemnitee shall have the right to use separate legal counsel in the Proceeding,
but the Company shall not be liable to Indemnitee under this Agreement,
including Section 8 above, for the fees and expenses of separate legal counsel
incurred after notice from the Company of the requirement to use the same legal
counsel as the other parties, unless the Indemnitee reasonably concludes that
there may be a conflict of interest between Indemnitee and any of the other
parties required by the Company to be represented by the same legal counsel.


(d)    The Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent, which shall not be unreasonably withheld. Indemnitee shall
permit the Company to settle any Proceeding the defense of which it assumes,
except that the Company shall not settle any action or claim in any manner which
would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent, which may be given or withheld in Indemnitee’s sole discretion.


10.    Procedure Upon Application for Indemnification. Any indemnification under
Sections 3, 4, 5 or 6 of this Agreement shall be made no later than 90 days
after receipt of the written request of Indemnitee for indemnification and shall
not require that a determination be made in accordance with the Act by the
persons specified in the Act that indemnification is required under this
Agreement. However, unless it is ordered by a court in an enforcement action
under Section 11 of this Agreement, no such indemnification shall be made if a
determination is made within such 90-day period by (a) the Board of Directors by
a majority vote of a quorum consisting of directors who were not parties to the
Proceeding, or (b) independent legal counsel in a written opinion (which counsel
shall be appointed if a quorum is not obtainable), that the Indemnitee is not
entitled to indemnification under this Agreement.


11.    Enforcement. Indemnitee may enforce any right to indemnification or
advances granted by this Agreement to Indemnitee in any court of competent
jurisdiction if (a) the Company denies the claim for indemnification or
advances, in whole or in part, or (b) the Company does not dispose of the claim
within 90 days of a written request for indemnification or advances. Indemnitee,
in the enforcement action, if successful in whole or in part, shall be entitled
to be paid also the expense of prosecuting the claim. It shall be a defense to
any such
 
-5-

--------------------------------------------------------------------------------


 
enforcement action (other than an action brought to enforce a claim for
advancement of Expenses pursuant to Section 8 above, if Indemnitee has tendered
to the Company the required affirmation and undertaking) that Indemnitee is not
entitled to indemnification under this Agreement, but the burden of proving this
defense shall be on the Company. Neither a failure of the Company (including its
Board of Directors or its shareholders) to make a determination prior to the
commencement of the enforcement action that indemnification of Indemnitee is
proper in the circumstances, nor an actual determination by the Company
(including its Board of Directors or its shareholders) that indemnification is
improper shall be a defense to the action or create a presumption that
Indemnitee is not entitled to indemnification under this Agreement or otherwise.
The termination of any Proceeding by judgment, order of court, settlement,
conviction or upon a plea of nolo-contendere, or its equivalent, shall not, of
itself, create a presumption that Indemnitee is not entitled to indemnification
under this Agreement or otherwise.


12.    Partial Indemnification. If Indemnitee is entitled under any provisions
of this Agreement to indemnification by the Company for some or part of the
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee in the investigation, defense, appeal or
settlement of any Proceeding but not, however, for the total amount, the Company
shall indemnify Indemnitee for the portion of the Expenses, judgments, fines and
amounts paid in settlement to which Indemnitee is entitled.


13.    Nonexclusivity and Continuity of Rights. The indemnification provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may be entitled under the Company’s Restated Articles of
Incorporation, the Company’s Bylaws, any other agreement, any vote of
shareholders or directors, the Act, or otherwise, both as to action in
Indemnitee’s official capacity and as to action in another capacity while
holding office. The indemnification under this Agreement shall continue as to
Indemnitee even though Indemnitee ceases to be a director or officer and shall
inure to the benefit of the heirs and personal representatives of Indemnitee.


14.    Business Combinations. If any person or group (as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended) acquires the legal
right to elect a majority of the Board of Directors of the Company in a
transaction or series of transactions that has not received the prior approval
of the Board of Directors of the Company, the Company or its successor, as the
case may be, shall, for a period of two years following the date that such legal
right is acquired (the “Trigger Date”), maintain all directors and officers’
liability insurance in effect prior to the Trigger Date that covers Indemnitee.


15.    Severability. If this Agreement or any portion of it is invalidated on
any ground by any court of competent jurisdiction, the Company shall indemnify
Indemnitee as to Expenses, judgments, fines and amounts paid in settlement with
respect to any Proceeding to the full extent permitted by any applicable portion
of this Agreement that is not invalidated or by any other applicable law or
arrangement.


16.    Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee. Indemnitee shall execute all documents required and
shall do all acts that may be necessary to secure such rights and to enable the
Company effectively to bring suit to enforce such rights.
 
-6-

--------------------------------------------------------------------------------




17.    Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both parties. No waiver
of any of the provisions in this Agreement shall constitute a waiver of any
other provisions of this Agreement (whether or not similar) nor shall any waiver
constitute a continuing waiver, unless expressly stated in any waiver.


18.    Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) upon delivery if delivered by hand to the party to whom the notice or other
communication shall have been directed, (b) upon delivery if mailed by certified
or registered mail with postage prepaid or (c) upon delivery if sent by
overnight mail or delivery service:


(i)    If to Indemnitee, at the address indicated on the signature page of this
Agreement.


(ii)    If to the Company, to


Schnitzer Steel Industries, Inc.
3200 NW Yeon Avenue
Portland, OR 97296
Attention: President


or to any other address as may have been furnished to Indemnitee by the Company.


19.    Counterparts. The parties may execute this Agreement in two counterparts,
each of which shall constitute the original.


20.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the state of Oregon.


21.    Successors and Assigns. This Agreement shall be binding upon the Company
and its successors and assigns.


IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first written above.


 

 

SCHNITZER STEEL INDUSTRIES, INC.  INDEMNITEE     
By:___________________________  By:___________________________ 
Signature 
Signature 

 
-7-

--------------------------------------------------------------------------------


 

   

--------------------------------------------------------------------------------

Type or Print Name 

--------------------------------------------------------------------------------

Type or Print Name     

--------------------------------------------------------------------------------

Title 

--------------------------------------------------------------------------------

Title 

 
 
 
 
 
 
 
 
 
 
 
-8-

--------------------------------------------------------------------------------


 